Title: To George Washington from Colonel James Clinton, 20 June 1776
From: Clinton, James
To: Washington, George

 

May it Please Your Excellency
Fort Constitution [N.Y.] 20th [June] 1776

I have According to Your Directions Saught for an Armourer and found one who I have sent Down to Buy some Tools if it meets with your Excellencies Approbation he asks if he finds his own Tools 10s. pr Day and for an Apprentice Lad that works with him 4s. pr Day we have also in this Garrison four men in one of the Companies of my Regt who worke at the same Trade and wish to be Employed as Coll Livingston tells me, who I must Beg Leave to Refer Your Excellency to for Particulars Relative to them or any thing Else that I may happen to forget the Commissioners I have had together and Discharged Except two who I Could wish to keep with me till we are furnished with an Engineer we are much Cramped for Room in Quarters for which Reason I should think it Necessary if the Millitia are sent here to have A Supply of Tents for my Regiment If more Cannot be spared, I Enclose a Genl Return of Both Garrisons A Billiting Roll of two Companies of my Regt a Pay Roll of 5 Companies of the same a Return of Ordinance &c. and Ordinance Stores at Both Forts and a Return of the Artificers and others Imployed at Both Forts by the Com[missioner]s and the Wages Allowed them The most of them if not all are Necessary in their places. I am Your Excellencies Most Obedt Humble Servant

James Clinton Coll

